DETAILED ACTION
	Applicant's response, filed 7 September 2022, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-20 are currently pending and under exam herein.
	Claims 1, 2, 7-12, 15-17, 19 and 20 are currently amended. 
	Claims 1-20 are rejected herein.
	It is noted herein that the Examiner has assigned steps (a)-(h) to the process steps of claims 1, 11, and 17 for ease of discussion below.  It is recognized that said designations do not appear in the claims as filed.

Claim Interpretation 
	The claim interpretations of record pertaining to claims 1 and 9 as reciting intended limitations and contingent recitations, respectively are hereby withdrawn in view of the claim amendments.  However, intended recitations appear in amended claims as follows:
	Claim 1 recites, “wherein the predicted improved accuracy justifies use of a limited resource comprising the stored biological sample” which is intended herein.  See rejection below
	Claim 1 recites, “wherein the second test result has an improved accuracy relative to the first test result, which is an intended result of the computing step, as no parameters are claimed such that there is any comparison between the two “accuracies” such that one is improved over the other.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 1 has been amended to recite, “performing one or more MR measurements on at least a second portion of the biological life form”.  The first step of the claim is directed to “storing a biological sample…wherein the biological sample comprises a portion of the biological lifeform”.  First, it is unclear as to the nexus between the storing step and the MR measurement step as it would appear that the sample that is stored is not used in the MR measurement and subsequent steps.  Thus, the claim is interpreted as comprising a storing step as claim step (a) and a separate step (b) directed to getting a second sample from the “life form” (i.e., patient) for which to perform magnetic resonance.  As such it is further interpreted herein that the “storage” step is only for use in later claim embodiments, however that use is not clear from the instant claim language (see further rejections below).  It is suggested that the claim steps be amended to clarify exactly what “portions” pertains to the different claimed steps. 
	Second, the claim remains unclear with respect to the performance function wherein a MR measurement is performed on a second portion of a biological life form.  It is unclear if the “portion” of the biological lifeform that is “stored” in step (a) is intended to be the same as the second portion that is measured in step (b), i.e., the storage sample in step (a) could be for comparing later and the second step could be that same portion, but obtained at a later time OR, the second portion of the “lifeform” (patient) could be a different portion.  If that were the case then, for example, the remaining claim steps would appear to not make sense.  The steps are vague and indefinite with respect to the recited “portions” which could be any portion of a patient, including a leg or a brain or a biological cell sample or a urine sample etc.  As such, the breadth of the claims renders the coverage sought indefinite.  Clarification is requested.
	Claim 1 recites, “quantitatively simulating an MR response of at least the second portion of the biological life form”.  Said step is indefinite with respect to what response is intended to be simulated herein.  Clarification is requested through clearer claim language.
	Claim 1 recites, “calculating a first test result by comparing one or more MR measurements and the quantitative simulation, wherein the first test result comprises a diagnosis of a medical condition or is associated with a treatment for the medical condition”.  The claim step is unclear, however, with respect to the parameters that would lead to the calculation of a test result by comparing measurements and a simulation. The test result is defined as a diagnosis, for example.  What parameters are necessary to be performed herein such that calculation of a test result that equates to a diagnosis would be obtained.  Typically a test result would not be a diagnosis.  Rather, a test result would represent a number correlating to some level gained by a measurement quantity, such as a biological level of gene expression, blood serum levels of metabolites etc…  Clarification through clearer claim language is requested.
	Claim 1 recites, “determining one or more additional medical tests to be performed”.  The claim is unclear with respect to the “additional medical tests” as no first medical tests are performed in the claim.  Clarification is requested through clearer claim language.
	Claim 1 recites, “wherein the determining of the one or more additional medical tests is based at least in part on: additional medical knowledge…and wherein the predicted improved accuracy justifies use of a limited resource comprising the stored biological sample”.  The claim is unclear with respect to a predicted improved accuracy justifying the use of a limited resource” as no parameters are set forth by which said step is achieved.  As such, the step recited is an intended outcome of the predicted accuracy and does not limit the claim.  Clarification is requested.
	Claim 1 at step (f) recites, “obtaining at least a portion of the biological sample by accessing the biological sample”.  The step is unclear with respect to the recitation of “the portion” and the biological sample.  At what point is this step occurring in the claim.  Does the claim step limit the first portion, as in the “stored portion” (part (a)) or the “second portion” as is now claimed?  Or is this a separate, third portion that is accessed for further assessment?  Due to this discrepancy in the claim, the step is unclear, rendering the entire claim unclear.  Clarification is requested.
	The issues above equally pertain to independent claims 11 and 17 that include the same claim language.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04:
Framework with which to Evaluate Subject Matter Eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter;
(2A) Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;  
       Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
(2B)  If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
With respect to step (1): yes, the claims are directed to a method, computer-readable medium; and device.
With respect to step (2A)(1), the claims recite abstract ideas.  The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as:
mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations); 
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information). 
	With respect to the instant claims, under the (2A)(1) evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas). 
The claim steps to abstract ideas are as follows: 
	Claim 1: “quantitatively simulating an MR response…”; “calculating a first test result by comparing the one or more MR measurements and the quantitative simulation”; “determining one or more additional medical tests to perform”; “computing a second test result based at least on a first test result and the one or more additional test results”
Claim 7: further limit the judicial exceptions in independent claim 1 and as such, are further directed to abstract ideas.  Said steps are those that are, “forward calculation based at least in part on an invariant MR signature”
Claim 8: “MR signature is determined using an inverse calculation based at least in part on additional MR measurements”
	Computer-readable medium and Device Claims:  Independent claims 11 and 17 include a non-transitory computer-readable storage medium…the program instructions… comprising… and a device, respectively and correspond to the same judicially recited exceptions as pertain to claim 1 above.  The corresponding dependent claims include 15, 16, 19, 20.
 	As such, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  Those abstract ideas are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation because the steps involve nothing more than instructions for a user to compile data in the form of a MR data and provide comparisons, determinations and computations on that data without any specific steps beyond what a human can do using pen and paper or using mathematical operations aided by computer calculation.  There are no specifics as to the methodology involved and thus, under the BRI, one could simply, for example, make a list of data provided data use to inform further testing to gather more data and further asses all gathered data by mathematical comparisons.  Other steps, recited in dependent claims, further include techniques are performed using mathematical techniques (e.g., forward and inverse calculations).  
Because the claims do recite judicial exceptions, direction under (2A)(2) provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d).  A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims recite the following additional elements:
Claims 1, 11, and 17: “storing a biological sample”; “performing one or more magnetic resonance (MR) measurements using an MR device”; “accessing a sample to obtain a second portion”; “performing one or more additional medical tests”
Claim 11: “non-transitory computer-readable medium..”; “electronic device”; “program instructions...”
Claim 17: “electronic device; circuit; processor; memory, coupled to a processor with program instructions…”
Dependent claims 2-6, 9, 10, 12-14, and 18 recite steps that further limit the recited additional elements in the claims.  
Further with respect to the additional elements in the instant claims, those steps directed to data gathering, such as “performing MR measurements; determining additional medical tests; performing additional tests” perform functions of collecting the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or on how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).
	Further steps herein directed to additional non-abstract elements of “processor; computer; storage medium etc…” do not describe any specific computational steps by which the “computer parts” perform or carry out the abstract idea, nor do they provide any details of how specific structures of the computer, such as the computer-readable recording media, are used to implement these functions.  The claims state nothing more than a generic computer which performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc… are recited so generically (i.e., no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, and these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer. (see MPEP 2106.05(f)).
	None of the recited dependent claims recite additional elements which would integrate a judicial exception into a practical application.
	As such, the claims are lastly evaluated using the (2B) analysis, wherein it is determined that because the claims recite abstract ideas, and do not integrate that abstract ideas into a practical application, the claims also lack a specific inventive concept.  Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to the instant claims, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception.  As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not additional elements (or a combination of additional elements) may provide significantly more and/or an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity.  Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry, which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).     
With respect to the instant claims, the prior art to 2002/0155587 to Opalsky (IDS reference) discloses, for example, data gathering elements such as acquiring data from a biological sample ([0010] in the context of a system and device configured to do so.  Further, Opalsky discloses that is routine, well-understood and conventional in the art to perform additional testing on samples that yield biological data [0036].  As such, activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field; they do not require or set forth a particular machine; they do not effect a transformation of matter; nor do they provide a non-conventional or unconventional step. Rather, the data gathering steps as recited in the instant claims constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	Computer limitations: With respect to claims 1-20, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception.  Further exemplified prior art to, for example, Opalsky teaches that computing elements are routine, well-understood and conventional in the art for clinical decision making.  The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer.  Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
	Dependent claims have been analyzed with respect to step 2B and none of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Applicant’s Arguments
	1.  Applicant states that “the claim elements are directed to selective and dynamic performing of the one or more additional medical tests based at least in part on iterative or active learning (including the first test results, the additional medical knowledge since the biological sample was stored, the medical condition and the predicted improved accuracy), which justifies use of the limited resource (the stored biological sample) that otherwise would not be used. 
Consequently, the claim elements are directed to selective and dynamic performing of additional testing based at least on evolving medical knowledge and updated knowledge about the individual, including the first test result. The Federal Circuit ruling in Diamond v. Diehr indicates that dynamic modification based on changing conditions constitutes significantly more than an abstract idea and, thus, patent eligibility.”
	It is respectfully submitted that this is not persuasive.  The results of the instant claims (exemplary claim 1) is the computation of a second test result, i.e., mathematical calculation (which is, itself a judicial exception in the recited claims).  This is not analogous to the claims in Diamond v. Diehr wherein a computer performed calculations as part of a broader process to cure rubber and the court therein looked to how the claims “used that equation in a process designed to solve a technological problem in conventional industry practice”.  Thus, when viewed as a whole, the “claims in Diehr were patent eligible because they improved an existing technological process, not because they were implemented on a computer".  That process was a result of "opening the press automatically when said comparison indicates equivalence" which provided the improvement realized by said equation and calculations in the claim.   The same is not true of the instant claims, as no “practical” application is realized in the claim. 
	2.  Applicant “notes that, per the April 19, 2018 Memorandum from Deputy Commissioner Robert W. Bahr, entitled "Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.)," in order to assert that the claims involve generic, routine or conventional activities, the Examiner needs to perform a factual inquiry. Notably, as set forth in MPEP § 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry based upon a factual determination. The Applicant respectfully notes that the Examiner has not performed such a factual determination for the pending claims in the present patent application.”
	It is respectfully submitted that this is not persuasive.  The Examiner has provided, in the rejection above and in the previous Office Action that the elements “in addition” (to which the memo refers) are directed to steps that are routine, well-known and conventional, including the following (as copied from above and the previous Office Action and in accord with the direction in the memorandum, i.e., the Berkheimer memorandum of 19 April 2018.
 	---With respect to the instant claims, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception.  As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not additional elements (or a combination of additional elements) may provide significantly more and/or an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity.  Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry, which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).     
	With respect to the instant claims, the prior art to 2002/0155587 to Opalsky (IDS reference) discloses, for example, data gathering elements such as acquiring data from a biological sample ([0010] in the context of a system and device configured to do so.  Further, Opalsky discloses that is routine, well-understood and conventional in the art to perform additional testing on samples that yield biological data [0036].  As such, activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field; they do not require or set forth a particular machine; they do not effect a transformation of matter; nor do they provide a non-conventional or unconventional step. Rather, the data gathering steps as recited in the instant claims constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	Computer limitations: With respect to claims 1-20, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception.  Further exemplified prior art to, for example, Opalsky teaches that computing elements are routine, well-understood and conventional in the art for clinical decision making.  The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer.  Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).

	3.  Applicant presents arguments that the instant claims pertain to the “dynamic determination of further medical tests” and “reduce computational network resources” which would reduce further medical testing.  Applicant cites to “the Federal Circuit ruling in Amdocs (Israel) Ltd. v. Openet Telecom, Inc. which indicates that an improvement in efficiency constitutes an improvement in a technical field and, thus, patent eligibility [and further asserts that] the Supreme Court's Alice ruling indicates that the reduced use or network and computation resources are examples of significantly more than an abstract idea and, thus, patent eligibility.  and the claim elements offer advances in other technical fields, such as: improved treatment, medical testing, patient outcomes, and healthcare quality and efficiency. Per the Supreme Court's Alice ruling, improvements to another technology or technical field constitutes significantly more than an abstract idea and, thus, patent eligibility”.  Applicant concludes that as disclosed in [0028] of the Specification, the recited claims allow a diagnosis and/or treatment for the individual to be rapidly and accurately determined [which] may reduce the overall cost of the medical testing and the treatment.  Applicant further summarizes other advantages as disclosed in the Specification. 
	It is respectfully submitted that this is not persuasive.  Applicant has not shown by way of discussion of the claimed elements “in addition” to the recited judicial exception herein that the those steps “in addition” when considering the claims as a whole, provide for either a practical application or an inventive concept.  Applicant speaks in generalities that the claims could provide for improvement in medical diagnostics, which is appreciated.  However, the standard is that the improvement must be realized in the claims and that that improvement is born out in the steps that are “in addition” to the recited judicial exceptions.  The MPEP at 2104, II., A., 2.:  provides that “a judicial exception is not eligible subject matter, Bilski, 561 U.S. at 601, 95 USPQ2d at 1005-06 (quoting Chakrabarty, 447 U.S. at 309, 206 USPQ at 197 (1980)), if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception, that is insufficient to integrate the judicial exception into a practical application. See, e.g., RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"); Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016) (eligibility "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself."). For a claim reciting a judicial exception to be eligible, the additional elements (if any) in the claim must "transform the nature of the claim" into a patent-eligible application of the judicial exception, Alice Corp., 573 U.S. at 217, 110 USPQ2d at 1981, either at Prong Two or in Step 2B. If there are no additional elements in the claim, then it cannot be eligible.
	It is recognized further that if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification.  With respect to the instant arguments it is not apparent as to which aspects of the claimed additional elements Applicant views as the so called improvement to the overall technology herein.  
	As such, the claims remain ineligible under 35 USC 101.

Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 







/Lori A. Clow/Primary Examiner, Art Unit 1671